        EXHIBIT 10.1


COMMERCIAL METALS COMPANY

2013 LONG-TERM EQUITY INCENTIVE PLAN

As Amended and Restated
Effective March 22, 2017
I.
INTRODUCTION

1.1    Purposes. The purposes of the Commercial Metals Company 2013 Long-Term
Equity Incentive Plan (this “Plan”) are (i) to align the interests of the
Company’s stockholders and the recipients of awards under this Plan by
increasing the proprietary interest of such recipients in the Company’s growth
and success, (ii) to advance the interests of the Company by attracting and
retaining officers, other employees, Non-Employee Directors and independent
contractors and (iii) to motivate such persons to act in the long‑term best
interests of the Company and its stockholders.
1.2    Certain Definitions.
“Agreement” shall mean the written or electronic agreement evidencing an award
hereunder between the Company and the recipient of such award.
“Board” shall mean the Board of Directors of the Company.
“Change in Control” shall have the meaning set forth in Section 5.8(b).
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Committee” shall mean the Committee designated by the Board or a subcommittee
thereof, consisting of two or more members of the Board, each of whom may be (i)
a “Non-Employee Director” within the meaning of Rule 16b-3 under the Exchange
Act, (ii) an “outside director” within the meaning of Section 162(m) of the Code
and (iii) “independent” within the meaning of the rules of The New York Stock
Exchange or, if the Common Stock is not listed on The New York Stock Exchange,
within the meaning of the rules of the principal stock exchange on which the
Common Stock is then traded.
“Common Stock” shall mean the common stock, par value $0.01 per share, of the
Company, and all rights appurtenant thereto.
“Company” shall mean Commercial Metals Company, a Delaware corporation, or any
successor thereto.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Fair Market Value” shall mean the closing transaction price of a share of
Common Stock as reported on The New York Stock Exchange on the date as of which
such value is being determined or, if the Common Stock is not listed on The New
York Stock Exchange, the closing transaction price of a share of Common Stock on
the principal national stock exchange on which





--------------------------------------------------------------------------------





the Common Stock is traded on the date as of which such value is being
determined or, if there shall be no reported transactions for such date, on the
next preceding date for which transactions were reported; provided, however,
that if the Common Stock is not listed on a national stock exchange or if Fair
Market Value for any date cannot be so determined, Fair Market Value shall be
determined by the Committee by whatever means or method as the Committee, in the
good faith exercise of its discretion, shall at such time deem appropriate and
in compliance with Section 409A of the Code.
“Free-Standing SAR” shall mean an SAR which is not granted in tandem with, or by
reference to, an option, which entitles the holder thereof to receive, upon
exercise, shares of Common Stock (which may be Restricted Stock) with an
aggregate value equal to the excess of the Fair Market Value of one share of
Common Stock on the date of exercise over the base price of such SAR, multiplied
by the number of such SARs which are exercised.
“Incentive Stock Option” shall mean an option to purchase shares of Common Stock
that meets the requirements of Section 422 of the Code, or any successor
provision, which is intended by the Committee to constitute an Incentive Stock
Option.
“Incumbent Board” shall mean the individuals, who as of the effective date of
the Plan, constitute the Board.
“Non-Employee Director” shall mean any director of the Company who is not an
officer or employee of the Company or any Subsidiary.
“Nonqualified Stock Option” shall mean an option to purchase shares of Common
Stock which is not an Incentive Stock Option.
“Performance Award” shall mean a right to receive an amount of cash, shares of
Common Stock, or a combination of both, contingent upon the attainment of
specified Performance Measures within a specified Performance Period.
“Performance Measures” shall mean the criteria and objectives, established by
the Committee, which shall be satisfied or met (i) as a condition to the grant
or exercisability of all or a portion of an option or SAR or (ii) during the
applicable Restriction Period or Performance Period as a condition to the
vesting of the holder’s interest, in the case of a Restricted Stock Award, of
the shares of Common Stock subject to such award, or, in the case of a
Restricted Stock Unit Award or Performance Award, to the holder’s receipt of the
shares of Common Stock subject to such award or of payment with respect to such
award. To the extent necessary for an award to be qualified performance-based
compensation under Section 162(m) of the Code and the regulations thereunder,
such criteria and objectives shall be one or more of the following
corporate-wide or subsidiary, division, operating unit or individual measures,
stated in either absolute terms or relative terms, such as rates of growth or
improvement: (a) operating profit; (b) FIFO net earnings (c) net sales; (d) net
earnings before deductions for interest, income taxes, depreciation and
amortization expenses or other measures of cash flow; (e) total shareholder
return, or the attainment by the shares of Company common stock of a specified
value for a specified period of time, or share price; (f) earnings; (g) return
on net assets, return on invested capital, or other return measures, including
return or net return on working assets, equity, capital


2

--------------------------------------------------------------------------------





or net sales; (h) pre-tax profits on either a LIFO net earnings or FIFO net
earnings basis; (i) operating margins; (j) operating earnings or earnings per
share; (k) value of assets; (l) market share or market penetration with respect
to specific designated products or product groups and/or specific geographic
areas; (m) aggregate product price and other product measures; (n) expense or
cost levels; (o) reduction of losses, loss ratios or expense ratios; (p)
reduction in fixed assets; (q) operating cost management; (r) management of
capital structure; (s) debt reduction; (t) productivity improvements; (u)
inventory and/or receivables control; (v) satisfaction of specified business
expansion goals or goals relating to acquisitions or divestitures; (w) customer
satisfaction based on specified objective goals or a Company-sponsored customer
survey; (x) employee diversity goals; (y) employee turnover; (z) specified
objective social goals; or (aa) safety record. The applicable performance
measures may be applied on a pre- or post-tax basis. In the sole discretion of
the Committee, but subject to Section 162(m) of the Code, the Committee may
amend or adjust the Performance Measures or other terms and conditions of an
outstanding award in recognition of unusual, nonrecurring or one-time events
affecting the Company or its financial statements or changes in law or
accounting principles.
“Performance Period” shall mean any period designated by the Committee during
which (i) the Performance Measures applicable to an award shall be measured and
(ii) the conditions to vesting applicable to an award shall remain in effect.
“Person” shall mean any natural person, firm, corporation, government,
governmental agency, association, trust or partnership.
“Prior Plan” shall mean the Commercial Metals Company 2006 Long-Term Equity
Incentive Plan, the Commercial Metals Company 1999 Non-Employee Director Stock
Option Plan and each other plan previously maintained by the Company under which
equity awards remain outstanding as of the effective date of this Plan.
“Restricted Stock” shall mean shares of Common Stock which are subject to a
Restriction Period and which may, in addition thereto, be subject to the
attainment of specified Performance Measures within a specified Performance
Period.
“Restricted Stock Award” shall mean an award of Restricted Stock under this
Plan.
“Restricted Stock Unit” shall mean a right to receive one share of Common Stock
or, in lieu thereof, the Fair Market Value of such share of Common Stock in
cash, which shall be contingent upon the expiration of a specified Restriction
Period and which may, in addition thereto, be contingent upon the attainment of
specified Performance Measures within a specified Performance Period.
“Restricted Stock Unit Award” shall mean an award of Restricted Stock Units
under this Plan.
“Restriction Period” shall mean any period designated by the Committee during
which (i) the Common Stock subject to a Restricted Stock Award may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in


3

--------------------------------------------------------------------------------





this Plan or the Agreement relating to such award, or (ii) the conditions to
vesting applicable to a Restricted Stock Unit Award shall remain in effect.
“SAR” shall mean a stock appreciation right which may be a Free‑Standing SAR or
a Tandem SAR.
“Stock Award” shall mean a Restricted Stock Award or Restricted Stock Unit
Award.
“Subsidiary” shall mean any corporation, limited liability company, partnership,
joint venture or similar entity in which the Company owns, directly or
indirectly, an equity interest possessing more than 50% of the combined voting
power of the total outstanding equity interests of such entity.
“Substitute Award” shall mean an award granted under this Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
including a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an option or SAR.
“Tandem SAR” shall mean an SAR which is granted in tandem with, or by reference
to, an option (including a Nonqualified Stock Option granted prior to the date
of grant of the SAR), which entitles the holder thereof to receive, upon
exercise of such SAR and surrender for cancellation of all or a portion of such
option, shares of Common Stock (which may be Restricted Stock) with an aggregate
value equal to the excess of the Fair Market Value of one share of Common Stock
on the date of exercise over the base price of such SAR, multiplied by the
number of shares of Common Stock subject to such option, or portion thereof,
which is surrendered.
“Tax Date” shall have the meaning set forth in Section 5.5.
“Ten Percent Holder” shall have the meaning set forth in Section 2.1(a).
1.3    Administration. This Plan shall be administered by the Committee. Any one
or a combination of the following awards may be made under this Plan to eligible
persons: (i) options to purchase shares of Common Stock in the form of Incentive
Stock Options or Nonqualified Stock Options; (ii) SARs in the form of Tandem
SARs or Free‑Standing SARs; (iii) Stock Awards in the form of Restricted Stock
or Restricted Stock Units; and (iv) Performance Awards. The Committee shall,
subject to the terms of this Plan, select eligible persons for participation in
this Plan and determine the form, amount and timing of each award to such
persons and, if applicable, the number of shares of Common Stock, the number of
SARs, the number of Restricted Stock Units, the dollar value subject to a
Performance Award, the purchase price or base price associated with the award,
the time and conditions of exercise or settlement of the award and all other
terms and conditions of the award, including, without limitation, the form of
the Agreement evidencing the award. The Committee may, in its sole discretion
and for any reason at any time, subject to the requirements of Section 162(m) of
the Code and regulations thereunder in the case of an award intended to be
qualified performance-based compensation,


4

--------------------------------------------------------------------------------





take action such that (i) any or all outstanding options and SARs shall become
exercisable in part or in full, (ii) all or a portion of the Restriction Period
applicable to any outstanding Restricted Stock or Restricted Stock Units shall
lapse, (iii) all or a portion of the Performance Period applicable to any
outstanding Restricted Stock, Restricted Stock Units or Performance Awards shall
lapse and (iv) the Performance Measures (if any) applicable to any outstanding
award shall be deemed to be satisfied at the target or any other level. The
Committee shall, subject to the terms of this Plan, interpret this Plan and the
application thereof, establish rules and regulations it deems necessary or
desirable for the administration of this Plan and may impose, incidental to the
grant of an award, conditions with respect to the award, such as limiting
competitive employment or other activities. All such interpretations, rules,
regulations and conditions shall be conclusive and binding on all parties.
The Committee may delegate some or all of its power and authority hereunder to
the Board or, subject to applicable law, to the President and Chief Executive
Officer or such other executive officer of the Company as the Committee deems
appropriate; provided, however, that (i) the Committee may not delegate its
power and authority to the Board or the President and Chief Executive Officer or
other executive officer of the Company with regard to the grant of an award to
any person who is a “covered employee” within the meaning of Section 162(m) of
the Code or who, in the Committee’s judgment, is likely to be a covered employee
at any time during the period an award hereunder to such employee would be
outstanding and (ii) the Committee may not delegate its power and authority to
the President and Chief Executive Officer or other executive officer of the
Company with regard to the selection for participation in this Plan of an
officer, director or other person subject to Section 16 of the Exchange Act or
decisions concerning the timing, pricing or amount of an award to such an
officer, director or other person.
No member of the Board or Committee, and neither the President and Chief
Executive Officer nor any other executive officer to whom the Committee
delegates any of its power and authority hereunder, shall be liable for any act,
omission, interpretation, construction or determination made in connection with
this Plan in good faith, and the members of the Board and the Committee and the
President and Chief Executive Officer or other executive officer shall be
entitled to indemnification and reimbursement by the Company in respect of any
claim, loss, damage or expense (including attorneys’ fees) arising therefrom to
the full extent permitted by law (except as otherwise may be provided in the
Company’s Certificate of Incorporation and/or By-laws) and under any directors’
and officers’ liability insurance that may be in effect from time to time.
A majority of the Committee shall constitute a quorum. The acts of the Committee
shall be either (i) acts of a majority of the members of the Committee present
at any meeting at which a quorum is present or (ii) acts approved in writing by
all of the members of the Committee without a meeting.
1.4    Eligibility. Participants in this Plan shall consist of such officers,
other employees, Non-Employee Directors, independent contractors, and persons
expected to become officers, other employees, Non-Employee Directors and
independent contractors of the Company and its Subsidiaries as the Committee in
its sole discretion may select from time to time. The


5

--------------------------------------------------------------------------------





Committee’s selection of a person to participate in this Plan at any time shall
not require the Committee to select such person to participate in this Plan at
any other time. Except as provided otherwise in an Agreement, for purposes of
this Plan, references to employment by the Company shall also mean employment by
a Subsidiary, and references to employment shall include service as a
Non-Employee Director or independent contractor. The Committee shall determine,
in its sole discretion, the extent to which a participant shall be considered
employed during any periods during which such participant is on a leave of
absence.
1.5    Shares Available. Subject to adjustment as provided in Section 5.7 and to
all other limits set forth in this Section 1.5, 15,750,000 shares of Common
Stock shall initially be available for all awards under this Plan and no more
than 15,750,000 shares of Common Stock in the aggregate may be issued under the
Plan in connection with Incentive Stock Options. To the extent the Company
grants an option or a Free-Standing SAR under the Plan, the number of shares of
Common Stock that remain available for future grants under the Plan shall be
reduced by an amount equal to the number of shares subject to such option or
Free-Standing SAR. To the extent the Company grants a Stock Award or settles a
Performance Award in shares of Common Stock, the number of shares of Common
Stock that remain available for future grants under the Plan shall be reduced by
an amount equal to 2.63 times the number of shares subject to such Stock Award
or Performance Award.
To the extent that shares of Common Stock subject to an outstanding option, SAR,
stock award or performance award granted under the Plan or the Prior Plan are
not issued or delivered by reason of (i) the expiration, termination,
cancellation or forfeiture of such award (excluding shares subject to an option
cancelled upon settlement in shares of a related Tandem SAR or shares subject to
a Tandem SAR cancelled upon exercise of a related option) or (ii) the settlement
of such award in cash, then such shares of Common Stock shall again be available
under this Plan; provided, however, that shares of Common Stock subject to an
award under this Plan shall not again be available for issuance under this Plan
if such shares are (x) shares that were subject to an option or an SAR and were
not issued or delivered upon the net settlement or net exercise of such option
or SAR, (y) shares delivered to or withheld by the Company to pay the purchase
price or the withholding taxes related to an outstanding option or SAR or (z)
shares repurchased by the Company on the open market with the proceeds of an
option exercise. Shares delivered to or withheld by the Company to pay the
withholding taxes for stock awards or performance awards shall again be
available for issuance under this Plan. The number of shares that again become
available pursuant to this paragraph shall be equal to (i) one share for each
share subject to an option or Free-Standing SAR described herein or under the
Prior Plan and (ii) 2.63 shares for each share subject to a stock award or a
performance award described herein or under the Prior Plan.
The number of shares of Common Stock available for awards under this Plan shall
not be reduced by (i) the number of shares of Common Stock subject to Substitute
Awards or (ii) available shares under a stockholder approved plan of a company
or other entity which was a party to a corporate transaction with the Company
(as appropriately adjusted to reflect such corporate transaction) which become
subject to awards granted under this Plan (subject to applicable stock exchange
requirements).


6

--------------------------------------------------------------------------------





Shares of Common Stock to be delivered under this Plan shall be made available
from authorized and unissued shares of Common Stock, or authorized and issued
shares of Common Stock reacquired and held as treasury shares or otherwise or a
combination thereof.
1.6    Per Person Limits. To the extent necessary for an award to be qualified
performance-based compensation under Section 162(m) of the Code and the
regulations thereunder (i) the maximum number of shares of Common Stock with
respect to which options or SARs, or a combination thereof, may be granted
during any fiscal year of the Company to any person shall be 1,000,000, subject
to adjustment as provided in Section 5.7; (ii) the maximum number of shares of
Common Stock with respect to which Stock Awards subject to Performance Measures
or Performance Awards denominated in Common Stock that may be earned by any
person for each 12-month period during a Performance Period shall be 1,000,000,
subject to adjustment as provided in Section 5.7; and (iii) the maximum amount
that may be earned by any person for each 12-month period during a Performance
Period with respect to Performance Awards denominated in cash shall be
$3,500,000. Subject to adjustment as provided in Section 5.7, the maximum number
of shares of Common Stock that may be granted during any fiscal year of the
Company to any Non-Employee Director shall be 100,000.
II.
STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

2.1    Stock Options. The Committee may, in its discretion, grant options to
purchase shares of Common Stock to such eligible persons as may be selected by
the Committee. Each option, or portion thereof, that is not an Incentive Stock
Option shall be a Nonqualified Stock Option. To the extent that the aggregate
Fair Market Value (determined as of the date of grant) of shares of Common Stock
with respect to which options designated as Incentive Stock Options are
exercisable for the first time by a participant during any calendar year (under
this Plan or any other plan of the Company, or any parent or Subsidiary) exceeds
the amount (currently $100,000) established by the Code, such options shall
constitute Nonqualified Stock Options.
Options shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:
(a)    Number of Shares and Purchase Price. The number of shares of Common Stock
subject to an option and the purchase price per share of Common Stock
purchasable upon exercise of the option shall be determined by the Committee;
provided, however, that the purchase price per share of Common Stock purchasable
upon exercise of an option shall not be less than 100% of the Fair Market Value
of a share of Common Stock on the date of grant of such option; provided
further, that if an Incentive Stock Option shall be granted to any person who,
at the time such option is granted, owns capital stock possessing more than 10
percent of the total combined voting power of all classes of capital stock of
the Company (or of any parent or Subsidiary) (a “Ten Percent Holder”), the
purchase price per share of Common Stock shall not be less than the price
(currently 110% of Fair Market Value) required by the Code in order to
constitute an Incentive Stock Option.
Notwithstanding the foregoing, in the case of an option that is a Substitute
Award, the purchase price per share of the shares subject to such option may be
less than 100% of the Fair


7

--------------------------------------------------------------------------------





Market Value per share on the date of grant, provided, that the excess of: (a)
the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the shares subject to the Substitute Award, over (b) the aggregate
purchase price thereof does not exceed the excess of: (x) the aggregate fair
market value (as of the time immediately preceding the transaction giving rise
to the Substitute Award, such fair market value to be determined by the
Committee) of the shares of the predecessor company or other entity that were
subject to the grant assumed or substituted for by the Company, over (y) the
aggregate purchase price of such shares.
(b)    Option Period and Exercisability. The period during which an option may
be exercised shall be determined by the Committee; provided, however, that no
option shall be exercised later than seven (7) years after its date of grant;
provided further, that if an Incentive Stock Option shall be granted to a Ten
Percent Holder, such option shall not be exercised later than five years after
its date of grant. The Committee may, in its discretion, establish Performance
Measures which shall be satisfied or met as a condition to the grant of an
option or to the exercisability of all or a portion of an option. The Committee
shall determine whether an option shall become exercisable in cumulative or
non-cumulative installments and in part or in full at any time. An exercisable
option, or portion thereof, may be exercised only with respect to whole shares
of Common Stock.
(c)    Method of Exercise. An option may be exercised (i) by giving written
notice to the Company specifying the number of whole shares of Common Stock to
be purchased and accompanying such notice with payment therefor in full (or
arrangement made for such payment to the Company’s satisfaction) either (A) in
cash, (B) by delivery (either actual delivery or by attestation procedures
established by the Company) of shares of Common Stock having a Fair Market
Value, determined as of the date of exercise, equal to the aggregate purchase
price payable by reason of such exercise, (C) authorizing the Company to
withhold whole shares of Common Stock which would otherwise be delivered having
an aggregate Fair Market Value, determined as of the date of exercise, equal to
the amount necessary to satisfy such obligation, (D) in cash by a broker-dealer
acceptable to the Company to whom the optionee has submitted an irrevocable
notice of exercise or (E) a combination of (A), (B) and (C), in each case to the
extent set forth in the Agreement relating to the option, (ii) if applicable, by
surrendering to the Company any Tandem SARs which are cancelled by reason of the
exercise of the option and (iii) by executing such documents as the Company may
reasonably request. Any fraction of a share of Common Stock which would be
required to pay such purchase price shall be disregarded and the remaining
amount due shall be paid in cash by the optionee. No shares of Common Stock
shall be issued and no certificate representing Common Stock shall be delivered
until the full purchase price therefor and any withholding taxes thereon, as
described in Section 5.5, have been paid (or arrangement made for such payment
to the Company’s satisfaction).
2.2    Stock Appreciation Rights. The Committee may, in its discretion, grant
SARs to such eligible persons as may be selected by the Committee. The Agreement
relating to an SAR shall specify whether the SAR is a Tandem SAR or a
Free-Standing SAR.
SARs shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:


8

--------------------------------------------------------------------------------





(a)    Number of SARs and Base Price. The number of SARs subject to an award
shall be determined by the Committee. Any Tandem SAR related to an Incentive
Stock Option shall be granted at the same time that such Incentive Stock Option
is granted. The base price of a Tandem SAR shall be the purchase price per share
of Common Stock of the related option. The base price of a Free-Standing SAR
shall be determined by the Committee; provided, however, that such base price
shall not be less than 100% of the Fair Market Value of a share of Common Stock
on the date of grant of such SAR (or, if earlier, the date of grant of the
option for which the SAR is exchanged or substituted).
Notwithstanding the foregoing, in the case of an SAR that is a Substitute Award,
the base price per share of the shares subject to such SAR may be less than 100%
of the Fair Market Value per share on the date of grant, provided, that the
excess of: (a) the aggregate Fair Market Value (as of the date such Substitute
Award is granted) of the shares subject to the Substitute Award, over (b) the
aggregate base price thereof does not exceed the excess of: (x) the aggregate
fair market value (as of the time immediately preceding the transaction giving
rise to the Substitute Award, such fair market value to be determined by the
Committee) of the shares of the predecessor company or other entity that were
subject to the grant assumed or substituted for by the Company, over (y) the
aggregate base price of such shares.
(b)    Exercise Period and Exercisability. The period for the exercise of an SAR
shall be determined by the Committee; provided, however, that no SAR shall be
exercised later than seven (7) years after its date of grant; provided further,
that no Tandem SAR shall be exercised later than the expiration, cancellation,
forfeiture or other termination of the related option. The Committee may, in its
discretion, establish Performance Measures which shall be satisfied or met as a
condition to the grant of an SAR or to the exercisability of all or a portion of
an SAR. The Committee shall determine whether an SAR may be exercised in
cumulative or non-cumulative installments and in part or in full at any time. An
exercisable SAR, or portion thereof, may be exercised, in the case of a Tandem
SAR, only with respect to whole shares of Common Stock and, in the case of a
Free‑Standing SAR, only with respect to a whole number of SARs. If an SAR is
exercised for shares of Restricted Stock, a certificate or certificates
representing such Restricted Stock shall be issued in accordance with Section
3.2(c), or such shares shall be transferred to the holder in book entry form
with restrictions on the shares duly noted, and the holder of such Restricted
Stock shall have such rights of a stockholder of the Company as determined
pursuant to Section 3.2(d). Prior to the exercise of an SAR, the holder of such
SAR shall have no rights as a stockholder of the Company with respect to the
shares of Common Stock subject to such SAR.
(c)    Method of Exercise. A Tandem SAR may be exercised (i) by giving written
notice to the Company specifying the number of whole SARs which are being
exercised, (ii) by surrendering to the Company any options which are cancelled
by reason of the exercise of the Tandem SAR and (iii) by executing such
documents as the Company may reasonably request. A Free-Standing SAR may be
exercised (A) by giving written notice to the Company specifying the whole
number of SARs which are being exercised and (B) by executing such documents as
the Company may reasonably request. No shares of Common Stock shall be issued
and no certificate representing Common Stock shall be delivered until any
withholding taxes thereon, as


9

--------------------------------------------------------------------------------





described in Section 5.5, have been paid (or arrangement made for such payment
to the Company’s satisfaction).
2.3    Termination of Employment or Service. All of the terms relating to the
exercise, cancellation or other disposition of an option or SAR (i) upon a
termination of employment with or service to the Company of the holder of such
option or SAR, as the case may be, whether by reason of disability, retirement,
death or any other reason, or (ii) during a paid or unpaid leave of absence,
shall be determined by the Committee and set forth in the applicable award
Agreement.
2.4    No Repricing. Subject to Section 5.7, the Committee shall not without the
approval of the stockholders of the Company, (i) reduce the purchase price or
base price of any previously granted option or SAR, (ii) cancel any previously
granted option or SAR in exchange for another option or SAR with a lower
purchase price or base price or (iii) cancel any previously granted option or
SAR in exchange for cash or another award if the purchase price of such option
or the base price of such SAR exceeds the Fair Market Value of a share of Common
Stock on the date of such cancellation, in each case other than in connection
with a Change in Control.
2.5    Dividend Equivalents. Notwithstanding anything in an Agreement to the
contrary, the holder of an option or SAR shall not be entitled to receive
dividend equivalents with respect to the number of shares of Common Stock
subject to such option or SAR.
III.
STOCK AWARDS

3.1    Stock Awards. The Committee may, in its discretion, grant Stock Awards to
such eligible persons as may be selected by the Committee. The Agreement
relating to a Stock Award shall specify whether the Stock Award is a Restricted
Stock Award or Restricted Stock Unit Award.
3.2    Terms of Restricted Stock Awards. Restricted Stock Awards shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem advisable.
(a)    Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Award and the Restriction Period, Performance
Period (if any) and Performance Measures (if any) applicable to a Restricted
Stock Award shall be determined by the Committee.
(b)    Vesting and Forfeiture. The Agreement relating to a Restricted Stock
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of the
shares of Common Stock subject to such award (i) if the holder of such award
remains continuously in the employment of the Company during the specified
Restriction Period and (ii) if specified Performance Measures (if any) are
satisfied or met during a specified Performance Period, and for the forfeiture
of the shares of Common Stock subject to such award (x) if the holder of such
award does not remain continuously in the employment of the Company during the
specified Restriction Period or (y) if specified Performance Measures (if any)
are not satisfied or met during a specified Performance Period.


10

--------------------------------------------------------------------------------





(c)    Stock Issuance. During the Restriction Period, the shares of Restricted
Stock shall be held by a custodian in book entry form with restrictions on such
shares duly noted or, alternatively, a certificate or certificates representing
a Restricted Stock Award shall be registered in the holder’s name and may bear a
legend, in addition to any legend which may be required pursuant to Section 5.6,
indicating that the ownership of the shares of Common Stock represented by such
certificate is subject to the restrictions, terms and conditions of this Plan
and the Agreement relating to the Restricted Stock Award. All such certificates
shall be deposited with the Company, together with stock powers or other
instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate, which
would permit transfer to the Company of all or a portion of the shares of Common
Stock subject to the Restricted Stock Award in the event such award is forfeited
in whole or in part. Upon termination of any applicable Restriction Period (and
the satisfaction or attainment of applicable Performance Measures), subject to
the Company’s right to require payment of any taxes in accordance with Section
5.5, the restrictions shall be removed from the requisite number of any shares
of Common Stock that are held in book entry form, and all certificates
evidencing ownership of the requisite number of shares of Common Stock shall be
delivered to the holder of such award.
(d)    Rights with Respect to Restricted Stock Awards. Unless otherwise set
forth in the Agreement relating to a Restricted Stock Award, and subject to the
terms and conditions of a Restricted Stock Award, the holder of such award shall
have all rights as a stockholder of the Company, including, but not limited to,
voting rights, the right to receive dividends and the right to participate in
any capital adjustment applicable to all holders of Common Stock; provided,
however, that (i) a distribution with respect to shares of Common Stock, other
than a regular cash dividend, and (ii) a regular cash dividend with respect to
shares of Common Stock that are subject to performance-based vesting conditions,
in each case, shall be deposited with the Company and shall be subject to the
same restrictions as the shares of Common Stock with respect to which such
distribution was made.
3.3    Terms of Restricted Stock Unit Awards. Restricted Stock Unit Awards shall
be subject to the following terms and conditions and shall contain such
additional terms and conditions, not inconsistent with the terms of this Plan,
as the Committee shall deem advisable.
(a)    Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Unit Award and the Restriction Period, Performance
Period (if any) and Performance Measures (if any) applicable to a Restricted
Stock Unit Award shall be determined by the Committee.
(b)    Vesting and Forfeiture. The Agreement relating to a Restricted Stock Unit
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of such
Restricted Stock Unit Award (i) if the holder of such award remains continuously
in the employment of the Company during the specified Restriction Period and
(ii) if specified Performance Measures (if any) are satisfied or met during a
specified Performance Period, and for the forfeiture of the shares of Common
Stock subject to such award (x) if the holder of such award does not remain
continuously in the employment of


11

--------------------------------------------------------------------------------





the Company during the specified Restriction Period or (y) if specified
Performance Measures (if any) are not satisfied or met during a specified
Performance Period.
(c)    Settlement of Vested Restricted Stock Unit Awards. The Agreement relating
to a Restricted Stock Unit Award shall specify (i) whether such award may be
settled in shares of Common Stock or cash or a combination thereof and (ii)
whether the holder thereof shall be entitled to receive, on a current or
deferred basis, dividend equivalents, and, if determined by the Committee,
interest on, or the deemed reinvestment of, any deferred dividend equivalents,
with respect to the number of shares of Common Stock subject to such award. Any
dividend equivalents with respect to Restricted Stock Units that are subject to
performance-based vesting conditions shall be subject to the same restrictions
as such Restricted Stock Units. Prior to the settlement of a Restricted Stock
Unit Award, the holder of such award shall have no rights as a stockholder of
the Company with respect to the shares of Common Stock subject to such award.
3.4    Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Restriction
Period or Performance Period relating to a Stock Award, or any forfeiture and
cancellation of such award (i) upon a termination of employment with or service
to the Company of the holder of such award, whether by reason of disability,
retirement, death or any other reason, or (ii) during a paid or unpaid leave of
absence, shall be determined by the Committee and set forth in the applicable
award Agreement.
3.5    Minimum Vesting Conditions. No Stock Award shall become fully vested
prior to the third anniversary of the date of grant and to the extent a Stock
Award provides for vesting in installments over a period of not less than three
years, such vesting shall occur ratably over the applicable vesting period;
provided, that such restrictions shall not apply to (i) Stock Awards to newly
hired employees, (ii) performance-based Stock Awards, (iii) Stock Awards granted
in connection with acquisitions (whether by asset purchase, merger or otherwise)
or (iv) Stock Awards granted in lieu of a cash bonus. Notwithstanding the
foregoing, any award agreement may provide that all or a portion of the shares
subject to such Stock Award vest immediately or, alternatively, vest in
accordance with the vesting schedule but without regard to the requirement for
continued employment in the event of a Change in Control, or in the case of
termination of employment due to death, disability, layoff, retirement or
divestiture.
IV.
PERFORMANCE AWARDS

4.1    Performance Awards. The Committee may, in its discretion, grant
Performance Awards to such eligible persons as may be selected by the Committee.
4.2    Terms of Performance Awards. Performance Awards shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of this Plan, as the Committee shall
deem advisable.
(a)    Value of Performance Awards and Performance Measures. The method of
determining the value of the Performance Award and the Performance Measures and
Performance Period applicable to a Performance Award shall be determined by the
Committee.


12

--------------------------------------------------------------------------------





(b)    Vesting and Forfeiture. The Agreement relating to a Performance Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of such Performance
Award if the specified Performance Measures are satisfied or met during the
specified Performance Period and for the forfeiture of such award if the
specified Performance Measures are not satisfied or met during the specified
Performance Period.
(c)    Settlement of Vested Performance Awards. The Agreement relating to a
Performance Award shall specify whether such award may be settled in shares of
Common Stock (including shares of Restricted Stock) or cash or a combination
thereof. If a Performance Award is settled in shares of Restricted Stock, such
shares of Restricted Stock shall be issued to the holder in book entry form or a
certificate or certificates representing such Restricted Stock shall be issued
in accordance with Section 3.2(c) and the holder of such Restricted Stock shall
have such rights as a stockholder of the Company as determined pursuant to
Section 3.2(d). Any dividends or dividend equivalents with respect to a
Performance Award that is subject to performance-based vesting conditions shall
be subject to the same restrictions as such Performance Award. Prior to the
settlement of a Performance Award in shares of Common Stock, including
Restricted Stock, the holder of such award shall have no rights as a stockholder
of the Company.
4.3    Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Performance
Period relating to a Performance Award, or any forfeiture and cancellation of
such award (i) upon a termination of employment with or service to the Company
of the holder of such award, whether by reason of disability, retirement, death
or any other reason, or (ii) during a paid or unpaid leave of absence, shall be
determined by the Committee and set forth in the applicable award Agreement.
V.
GENERAL

5.1    Effective Date and Term of Plan. This Plan was submitted and approved by
the stockholders of the Company at the Company’s 2013 annual meeting of
stockholders and the Plan became effective as of the date on which the Plan was
approved by the Board, which was November 27, 2012. This Plan shall terminate as
of the first annual meeting of the Company’s stockholders to occur on or after
the tenth anniversary of its effective date, unless terminated earlier by the
Board. Termination of this Plan shall not affect the terms or conditions of any
award granted prior to termination. Awards hereunder may be made at any time
prior to the termination of this Plan. In the event that this Plan is not
approved by the stockholders of the Company, this Plan and any awards hereunder
shall be void and of no force or effect.
5.2    Amendments. The Board may amend this Plan as it shall deem advisable;
provided, however, that no amendment to the Plan shall be effective without the
approval of the Company’s stockholders if (i) stockholder approval is required
by applicable law, rule or regulation, including Section 162(m) of the Code and
any rule of The New York Stock Exchange, or any other stock exchange on which
the Common Stock is then traded, or (ii) such amendment seeks to modify Section
2.4 hereof; provided further, that no amendment may impair the rights of a
holder of an outstanding award without the consent of such holder.


13

--------------------------------------------------------------------------------





5.3    Agreement. Each award under this Plan shall be evidenced by an Agreement
setting forth the terms and conditions applicable to such award. No award shall
be valid until an Agreement is executed by the Company and, to the extent
required by the Company, either executed by the recipient or accepted by the
recipient by electronic means approved by the Company within the time period
specified by the Company. Upon such execution or execution and electronic
acceptance, and delivery of the Agreement to the Company, such award shall be
effective as of the effective date set forth in the Agreement.
5.4    Non-Transferability. No award shall be transferable other than by will,
the laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company or, to the extent expressly permitted in the
Agreement relating to such award, to the holder’s family members, a trust or
entity established by the holder for estate planning purposes or a charitable
organization designated by the holder, in each case, without consideration.
Except to the extent permitted by the foregoing sentence or the Agreement
relating to an award, each award may be exercised or settled during the holder’s
lifetime only by the holder or the holder’s legal representative or similar
person. Except as permitted by the second preceding sentence, no award may be
sold, transferred, assigned, pledged, hypothecated, encumbered or otherwise
disposed of (whether by operation of law or otherwise) or be subject to
execution, attachment or similar process. Upon any attempt to so sell, transfer,
assign, pledge, hypothecate, encumber or otherwise dispose of any award, such
award and all rights thereunder shall immediately become null and void.
5.5    Tax Withholding. The Company shall have the right to require, prior to
the issuance or delivery of any shares of Common Stock or the payment of any
cash pursuant to an award made hereunder, payment by the holder of such award of
any federal, state, local or other taxes which may be required to be withheld or
paid in connection with such award. An Agreement may provide that (i) the
Company shall withhold whole shares of Common Stock which would otherwise be
delivered to a holder, having an aggregate Fair Market Value determined as of
the date the obligation to withhold or pay taxes arises in connection with an
award (the “Tax Date”), or withhold an amount of cash which would otherwise be
payable to a holder, in the amount necessary to satisfy any such obligation or
(ii) the holder may satisfy any such obligation by any of the following means:
(A) a cash payment to the Company; (B) delivery (either actual delivery or by
attestation procedures established by the Company) to the Company of previously
owned whole shares of Common Stock having an aggregate Fair Market Value,
determined as of the Tax Date, equal to the amount necessary to satisfy any such
obligation; (C) authorizing the Company to withhold whole shares of Common Stock
which would otherwise be delivered having an aggregate Fair Market Value,
determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable to a holder, equal to the amount necessary to satisfy any
such obligation; (D) in the case of the exercise of an option, a cash payment by
a broker-dealer acceptable to the Company to whom the optionee has submitted an
irrevocable notice of exercise or (E) any combination of (A), (B) and (C), in
each case to the extent set forth in the Agreement relating to the award. Shares
of Common Stock to be delivered or withheld may not have an aggregate Fair
Market Value in excess of the amount determined by applying the maximum
statutory tax rate in the employee’s applicable jurisdiction; provided that the
Company shall be permitted to limit the number of shares so withheld to a lesser
number if necessary, in the judgment of the Committee, to avoid adverse
accounting consequences or for administrative


14

--------------------------------------------------------------------------------





convenience. Any fraction of a share of Common Stock which would be required to
satisfy such an obligation shall be disregarded and the remaining amount due
shall be paid in cash by the holder.
5.6    Restrictions on Shares. Each award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the delivery of shares
thereunder, such shares shall not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Company. The
Company may require that certificates evidencing shares of Common Stock
delivered pursuant to any award made hereunder bear a legend indicating that the
sale, transfer or other disposition thereof by the holder is prohibited except
in compliance with the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
5.7    Adjustment. In the event of any equity restructuring (within the meaning
of Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation—Stock Compensation) that causes the per share value of shares
of Common Stock to change, such as a stock dividend, stock split, spinoff,
rights offering or recapitalization through an extraordinary dividend, the
number and class of securities available under this Plan, the terms of each
outstanding option and SAR (including the number and class of securities subject
to each outstanding option or SAR and the purchase price or base price per
share), the terms of each outstanding Restricted Stock Award and Restricted
Stock Unit Award (including the number and class of securities subject thereto),
the terms of each outstanding Performance Award (including the number and class
of securities subject thereto), the maximum number of securities with respect to
which options or SARs may be granted during any fiscal year of the Company to
any one grantee, the maximum number of shares of Common Stock that may be
awarded during any fiscal year of the Company to any one grantee pursuant to a
Stock Award that is subject to Performance Measures or a Performance Award shall
be appropriately adjusted by the Committee, such adjustments to be made in the
case of outstanding options and SARs without an increase in the aggregate
purchase price or base price and in accordance with Section 409A of the Code. In
the event of any other change in corporate capitalization, including a merger,
consolidation, reorganization, or partial or complete liquidation of the
Company, such equitable adjustments described in the foregoing sentence may be
made as determined to be appropriate and equitable by the Committee to prevent
dilution or enlargement of rights of participants. In either case, the decision
of the Committee regarding any such adjustment shall be final, binding and
conclusive.
5.8    Change in Control.
(a)    Subject to the terms of the applicable award Agreement, in the event of a
Change in Control, the Board (as constituted prior to such Change in Control)
may, in its discretion:
(i)    provide that (A) some or all outstanding options and SARs shall become
exercisable in full or in part, either immediately or upon a subsequent
termination of employment, (B) the Restriction Period applicable to some or all
outstanding Restricted


15

--------------------------------------------------------------------------------





Stock Awards and Restricted Stock Unit Awards shall lapse in full or in part,
either immediately or upon a subsequent termination of employment, (C) the
Performance Period applicable to some or all outstanding awards shall lapse in
full or in part, and (D) the Performance Measures applicable to some or all
outstanding awards shall be deemed to be satisfied at the target or any other
level;
(ii)    require that shares of stock of the corporation resulting from such
Change in Control, or a parent corporation thereof, be substituted for some or
all of the shares of Common Stock subject to an outstanding award, with an
appropriate and equitable adjustment to such award as shall be determined by the
Board in accordance with Section 5.7; and/or
(iii)    require outstanding awards, in whole or in part, to be surrendered to
the Company by the holder, and to be immediately cancelled by the Company, and
to provide for the holder to receive (A) a cash payment in an amount equal to
(1) in the case of an option or an SAR, the aggregate number of shares of Common
Stock then subject to the portion of such option or SAR surrendered multiplied
by the excess, if any, of the Fair Market Value of a share of Common Stock as of
the date of the Change in Control, over the purchase price or base price per
share of Common Stock subject to such option or SAR, (2) in the case of a Stock
Award or a Performance Award denominated in shares of Common Stock, the
aggregate number of shares of Common Stock then subject to the portion of such
award surrendered, multiplied by the Fair Market Value of a share of Common
Stock as of the date of the Change in Control, and (3) in the case of a
Performance Award denominated in cash, the value of the Performance Award then
subject to the portion of such award surrendered to the extent the Performance
Measures applicable to such award have been satisfied or are deemed satisfied
pursuant to Section 5.8(a)(i); (B) shares of capital stock of the corporation
resulting from or succeeding to the business of the Company pursuant to such
Change in Control, or a parent corporation thereof, having a fair market value
not less than the amount determined under clause (A) above; or (C) a combination
of the payment of cash pursuant to clause (A) above and the issuance of shares
pursuant to clause (B) above.
(b)    A “Change in Control” means any of the following events:
(i)     any Person becomes the “beneficial owner” (as defined in Rule 13d-3 or
Rule 13d-5 under the Exchange Act), directly or indirectly, of 25% or more of
the combined voting power of the Company’s then outstanding voting securities;


(ii)     the Incumbent Board ceases for any reason to constitute at least the
majority of the Board; provided, however, that any person becoming a director
subsequent to the effective date of the Plan whose election, or nomination for
election by the Company’s stockholders was approved by a vote of at least 75% of
the directors comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination) shall be, for
purposes of this subsection (ii), considered as though such person were a member
of the Incumbent Board;


16

--------------------------------------------------------------------------------







(iii)    all or substantially all of the assets of the Company are sold,
transferred or conveyed and the transferee of such assets is not controlled by
the Company (control meaning the ownership of more than 50% of the combined
voting power of such entity’s then outstanding voting securities); or


(iv)     the Company is reorganized, merged or consolidated, and the
stockholders of the Company immediately prior to such reorganization, merger or
consolidation own in the aggregate 50% or less of the outstanding voting
securities of the surviving or resulting corporation or entity from such
reorganization, merger or consolidation.


Notwithstanding anything in the foregoing to the contrary, no Change in Control
shall be deemed to have occurred for purposes of an award hereunder by virtue of
any transaction (i) which results in the holder of such award and a group of
Persons, which includes the holder of such award, acquiring, directly or
indirectly, 15% or more of the combined voting power of the Company’s then
outstanding voting securities, or (ii) which results in the Company, any
affiliate of the Company or any profit-sharing plan, employee stock ownership
plan or employee benefit plan of the Company or any affiliates (or any trustee
of or fiduciary with respect to any such plan acting in such capacity)
acquiring, directly or indirectly, 15% or more of the combined voting power of
the Company’s then outstanding voting securities.


Notwithstanding the foregoing provisions of this Section 5.8(b), in the event an
award issued under the Plan is subject to Section 409A of the Code, then, in
lieu of the foregoing definition and to the extent necessary to comply with the
requirements of Section 409A of the Code, the definition of “Change in Control”
for purposes of such award shall be the definition provided for under Section
409A of the Code and the regulations or other guidance issued thereunder.
5.9    Deferrals. The Committee may determine that the delivery of shares of
Common Stock or the payment of cash, or a combination thereof, upon the exercise
or settlement of all or a portion of any award (other than awards of Incentive
Stock Options, Nonqualified Stock Options and SARs) made hereunder shall be
deferred, or the Committee may, in its sole discretion, approve deferral
elections made by holders of awards. Deferrals shall be for such periods and
upon such terms as the Committee may determine in its sole discretion, subject
to the requirements of Section 409A of the Code.
5.10    No Right of Participation, Employment or Service. Unless otherwise set
forth in an employment agreement, no person shall have any right to participate
in this Plan. Neither this Plan nor any award made hereunder shall confer upon
any person any right to continued employment by or service with the Company, any
Subsidiary or any affiliate of the Company or affect in any manner the right of
the Company, any Subsidiary or any affiliate of the Company to terminate the
employment or service of any person at any time without liability hereunder.
5.11    Rights as Stockholder. No person shall have any right as a stockholder
of the Company with respect to any shares of Common Stock or other equity
security of the Company which is subject to an award hereunder unless and until
such person becomes a stockholder of record with respect to such shares of
Common Stock or equity security.


17

--------------------------------------------------------------------------------





5.12    Awards Subject to Clawback.  The awards granted under the Plan and any
cash payment or shares of Common Stock delivered pursuant to such an award are
subject to forfeiture, recovery by the Company or other action pursuant to the
applicable Agreement or any clawback or recoupment policy which the Company may
adopt from time to time, including without limitation any such policy which the
Company may be required to adopt under the Dodd-Frank Wall Street Reform and
Consumer Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.
5.13    Designation of Beneficiary. A holder of an award may file with the
Company a written designation of one or more persons as such holder’s
beneficiary or beneficiaries (both primary and contingent) in the event of the
holder’s death or incapacity. To the extent an outstanding option or SAR granted
hereunder is exercisable, such beneficiary or beneficiaries shall be entitled to
exercise such option or SAR pursuant to procedures prescribed by the Company.
Each beneficiary designation shall become effective only when filed in writing
with the Company during the holder’s lifetime on a form prescribed by the
Company. The spouse of a married holder domiciled in a community property
jurisdiction shall join in any designation of a beneficiary other than such
spouse. The filing with the Company of a new beneficiary designation shall
cancel all previously filed beneficiary designations. If a holder fails to
designate a beneficiary, or if all designated beneficiaries of a holder
predecease the holder, then each outstanding award held by such holder, to the
extent vested or exercisable, shall be payable to or may be exercised by such
holder’s executor, administrator, legal representative or similar person.
5.14    Governing Law. This Plan, each award hereunder and the related
Agreement, and all determinations made and actions taken pursuant thereto, to
the extent not otherwise governed by the Code or the laws of the United States,
shall be governed by the laws of the State of Delaware and construed in
accordance therewith without giving effect to principles of conflicts of laws.
5.15    Foreign Employees. Without amending this Plan, the Committee may grant
awards to eligible persons who are foreign nationals and/or reside outside the
U.S. on such terms and conditions different from those specified in this Plan as
may in the judgment of the Committee be necessary or desirable to foster and
promote achievement of the purposes of this Plan and, in furtherance of such
purposes the Committee may make such modifications, amendments, procedures,
subplans and the like as may be necessary or advisable to comply with provisions
of laws in other countries or jurisdictions in which the Company or its
Subsidiaries operates or has employees.




18